                      Case 2:20-cv-01643-TLN-DMC Document 13 Filed 10/14/20 Page 1 of 5


                  1 Galen T. Shimoda (Cal. State Bar No. 226752)
                      Justin P. Rodriguez (Cal. State Bar No. 278275)
                  2 Brittany V. Berzin (Cal. State Bar No. 325121)
                      Renald Konini (Cal. State Bar No. 312080)
                  3   Jessica L. Hart (Cal. State Bar No. 331441)
                      Shimoda Law Corp.
                  4   9401 East Stockton Boulevard, Suite 120
                      Elk Grove, CA 95624
                      Telephone: (916) 525-0716
                  5   Facsimile: (916) 760-3733
                      Email: attorney@shimodalaw.com
                  6           jrodriguez@shimodalaw.com
                              bberzin@shimodalaw.com
                  7           rkonini@shimodalaw.com
                              jhart@shimodalaw.com
                  8
                      Attorneys for Plaintiff STEPHON WHITESIDE
                  9 individually and on behalf of similarly situated employees
                 10
                                                  UNITED STATES DISTRICT COURT
                 11
                                                 EASTERN DISTRICT OF CALIFORNIA
                 12
                 13 STEPHON WHITESIDE, individually and on Case No.: 2:20-cv-01643-TLN-DMC
                      behalf of all other similarly situated
                 14 employees,                                          Hon. Troy L. Nunley
                 15          Plaintiff,                                 JOINT STIPULATION AND ORDER TO
                                                                        EXTEND TIME FOR INITIAL
                 16
                           vs.                                          DISCLOSURE AND REQUIREMENTS
                 17                                                     OF FRCP, RULE 26(A)(1) AND (F) AND
                      SPSG PARTNERS, an Unincorporated Joint            REQUEST TO VACATE THE COURT’S
                 18 Venture; SPSG PARTNERS, LLC, a                      INITIAL PRETRIAL SCHEDULING
                      California Limited Liability Company;             ORDER PENDING THIS COURT’S
                 19 SUKUT CONSTRUCTION, INC., a                         ORDER ON PLAINTIFF’S MOTION TO
                 20 California Corporation; SUKUT                       REMAND
                      CONSTRUCTION, LLC, a California
                 21   Limited Liability Company;
                      GOODFELLOWS BROS. CALIFORNIA,                     Complaint Filed: Jan. 13, 2020
                 22   LLC., a California Limited Liability              Removed to Fed. Court: Aug. 14, 2020
                      Company; PACIFIC STATES
                 23   ENVIRONMENTAL CONTRACTORS,
                 24   INC., a California Corporation; and DOES 1
                      to 100, inclusive,
                 25
                             Defendants.
                 26
                 27
                 28
                                                                     1
                            JOINT STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL DISCLOSURE AND
017088.0000829
822987.1              REQUIREMENTS OF FRCP, RULE 26(A)(1) AND (F) AND REQUEST TO VACATE THE COURT’S INITIAL
                        PRETRIAL SCHEDULING ORDER PENDING THIS COURT’S ORDER ON PLAINTIFF’S MOTION TO
                                                             REMAND
                      Case 2:20-cv-01643-TLN-DMC Document 13 Filed 10/14/20 Page 2 of 5


                  1          TO THE HONORABLE COURT, ALL PARTIES AND TO THEIR COUNSEL OF

                  2 RECORD:
                  3          Plaintiff STEPHON WHITESIDE (“Plaintiff”) and Defendants SPSG PARTNERS;

                  4 SUKUT CONSTRUCTION, INC.; SUKUT CONSTRUCTION, LLC; GOODFELLOW
                  5 BROS. CALIFORNIA, LLC; and PACIFIC STATES ENVIRONMENTAL CONTRACTORS,
                  6 INC. (“Defendants”) (collectively referred to as the “Parties”) hereby submit this joint
                  7 stipulation to extend time for initial disclosure and requirements of FRCP, Rule 26(A)(1) and
                  8 (F) and request to vacate the Court’s Initial Pretrial Scheduling Order pending an Order on
                  9 Plaintiff’s Motion to Remand, and state as follows:
                 10                                          STIPULATION

                 11          1.     WHEREAS, Defendants removed this PAGA action from Butte County Superior

                 12 Court on August 14, 2020. (Docket Entry (“D.E.”) 1);
                 13          2.     WHEREAS, the Court issued an Initial Pretrial Scheduling Order on August 14,

                 14 2020. (D.E. 2);
                 15          3.     WHEREAS, Plaintiff filed a Motion to Remand this action back to state court on

                 16 September 11, 2020. (D.E. 5);
                 17          4.     WHEREAS, the Motion to Remand was fully briefed on October 7, 2020. (D.E.

                 18 10);
                 19          5.     WHEREAS, on October 12, 2020, during the Rule 26(f) conference, the Parties

                 20 agreed after thoughtful consideration that, given the pending Motion to Remand and
                 21 considering judicial and party efficiency, it was best to request that the deadlines in the Court’s
                 22 Initial Pretrial Scheduling Order be vacated, pending the outcome of Plaintiff’s Motion to
                 23 Remand to determine the threshold issue of removal. See, e.g., Kokkonen v. Guardian Life Ins.
                 24 Co., 511 U.S. 375, 377 (1994); Marley v. United States, 567 F.3d 1030, 1032 (9th Cir. 2009)
                 25 (“A federal court generally may not rule on the merits of a case without first determining that it
                 26 has jurisdiction”); Sinochem Int’l Co. v. Malay. Int'l Shipping Corp., 549 U.S. 422, 430-431
                 27 (2007) (“Without jurisdiction the court cannot proceed at all in any cause; it may not assume
                 28 jurisdiction for the purpose of deciding the merits of the case”);
                                                                      2
                            JOINT STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL DISCLOSURE AND
017088.0000829
822987.1              REQUIREMENTS OF FRCP, RULE 26(A)(1) AND (F) AND REQUEST TO VACATE THE COURT’S INITIAL
                        PRETRIAL SCHEDULING ORDER PENDING THIS COURT’S ORDER ON PLAINTIFF’S MOTION TO
                                                             REMAND
                      Case 2:20-cv-01643-TLN-DMC Document 13 Filed 10/14/20 Page 3 of 5


                  1          6.      WHEREAS, the Parties further agree that postponing the initial disclosure

                  2 requirements of Rule 26(a)(1) and (f) until Plaintiff’s challenge to jurisdiction has been resolved
                  3 will facilitate to the mutual goal of the Parties to minimize attorneys’ fees;
                  4          7.      WHEREAS, the Parties agree and propose to confer in accordance with Rule

                  5 26(f) within 30 days of the Court’s order on Plaintiff’s Motion to Remand, and thereafter within
                  6 the time specified by Rule 26, make the initial disclosures pursuant to Rule 26(a)(1) and file
                  7 their report pursuant to Rule 26(f);
                  8          8.      This extension is the first extension sought regarding the initial disclosure

                  9 requirements of Rule 26(a)(1) and (f);
                 10          9.      The extension is not sought for any improper purpose or to delay and will not

                 11 result in prejudice to either party;
                 12          10.     If the Court is not inclined to vacate the deadlines in the Order pending a ruling

                 13 on the Motion to Remand, the Parties will promptly submit requested scheduling dates and a
                 14 full Joint Statement of the case;
                 15          11.     NOW THEREFORE, the Parties stipulate to confer in accordance with Rule 26(f)

                 16 within 30 days of the Court’s order on Plaintiff’s Motion to Remand, and thereafter within the
                 17 time specified by Rule 26, make the initial disclosures pursuant to Rule 26(a)(1) and file their
                 18 report pursuant to Rule 26(f) and request that the Court vacate the deadlines set forth in the
                 19 Court’s Initial Pretrial Scheduling Order until the Court issues an Order on Plaintiff’s Motion to
                 20 Remand, subject to this Court’s approval.
                 21
                 22 Dated: October 13, 2020                         SHIMODA LAW CORP.

                 23
                 24                                                 By: _/s/ Galen T. Shimoda_______
                                                                        Galen T. Shimoda
                 25                                                     Justin P. Rodriguez
                                                                        Brittany V. Berzin
                 26                                                     Renald Konini
                 27                                                     Jessica L. Hart
                                                                        Attorneys for Plaintiff
                 28
                                                                        3
                            JOINT STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL DISCLOSURE AND
017088.0000829
822987.1              REQUIREMENTS OF FRCP, RULE 26(A)(1) AND (F) AND REQUEST TO VACATE THE COURT’S INITIAL
                        PRETRIAL SCHEDULING ORDER PENDING THIS COURT’S ORDER ON PLAINTIFF’S MOTION TO
                                                             REMAND
                      Case 2:20-cv-01643-TLN-DMC Document 13 Filed 10/14/20 Page 4 of 5


                 1
                 2
                      Dated: October 13, 2020                   ATKINSON, ANDELSON, LOYA, RUUD &
                 3
                                                                ROMO
                 4
                 5
                                                             By: __/s/ Mia A. Lomedico____________
                 6                                               Scott K. Dauscher
                 7                                               Mia A. Lomedico
                                                                 Attorneys for Defendants
                 8
                 9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                               4
                            JOINT STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL DISCLOSURE AND
017088.0000829
822987.1              REQUIREMENTS OF FRCP, RULE 26(A)(1) AND (F) AND REQUEST TO VACATE THE COURT’S INITIAL
                        PRETRIAL SCHEDULING ORDER PENDING THIS COURT’S ORDER ON PLAINTIFF’S MOTION TO
                                                             REMAND
                      Case 2:20-cv-01643-TLN-DMC Document 13 Filed 10/14/20 Page 5 of 5


                 1                                                 ORDER

                 2          The COURT, having considered the above stipulation, HEREBY ORDERS that:

                 3          1. That the deadlines set forth in this Court’s Initial Pretrial Scheduling Order are vacated;

                 4              and

                 5          2. The Parties shall confer in accordance with Rule 26(f) within 30 days of the Court’s

                 6              order on Plaintiff’s Motion to Remand, and thereafter within the time specified by

                 7              Rule 26, make the initial disclosures pursuant to Rule 26(a)(1) and file their report
                                pursuant to Rule 26(f).
                 8
                 9
                 10
                      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                 11
                 12
                      DATED: October 14, 2020
                 13
                 14
                                                                              Troy L. Nunley
                 15                                                           United States District Judge
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                                       5
                            JOINT STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL DISCLOSURE AND
017088.0000829
822987.1              REQUIREMENTS OF FRCP, RULE 26(A)(1) AND (F) AND REQUEST TO VACATE THE COURT’S INITIAL
                        PRETRIAL SCHEDULING ORDER PENDING THIS COURT’S ORDER ON PLAINTIFF’S MOTION TO
                                                             REMAND
